Wade, J.
1. The Political Code, § 12, provides that suit on the bond of a public officer may be brought by any person aggrieved by his official misconduct. A constable is required to give a bond conditioned on the faithful performance of his duties (Civil Code, § 4691) ; and for any breach thereof the constable and the sureties on his bond may be sued. No prior adjudication upon a rule is requisite to entitle the aggrieved party to bring the action. McCain v. Bonner, 122 Ga. 842 (3), 844 (51 S. E. 36); Jefferson v. Hartley, 81 Ga. 716 (9 S. E. 174).
2. The allegations of the plaintiff’s petition set forth a cause of action, and the form of the action does not prevent the defendant from setting up any defense of which he might have availed himself had the plaintiff elected to proceed by a rule. Judgment affirmed.